 Case 3:20-cv-00342-CRS Document 22 Filed 09/30/20 Page 1 of 2 PageID #: 92




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                  100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt               POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                         CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov


                                                   Filed: September 30, 2020


Mr. Joseph Matthew Byrdwell
101 Penn Court
Smithfield, KY 40068

                     Re: Case No. 20-6114, Joseph Byrdwell v. Doreen Goodwin
                         Originating Case No. : 3:20-cv-00342

Dear Mr. Byrdwell,

   This appeal has been docketed as case number 20-6114 with the caption that is enclosed on a
separate page. Please review the caption for accuracy and notify the Clerk's office if any
corrections should be made. The appellate case number and caption must appear on all filings
submitted to the Court.

   As the appellant, when you submit motions, briefs or any other documents to the Clerk's
office, send only 1 original, which you have signed. Copies are no longer necessary. Do not
staple, paper clip, tab or bind pro se motions or briefs sent to the Clerk's office -- these
documents are scanned and staples etc. create paper jams. You must mail opposing counsel
a copy of every document you send to the Clerk's office for filing.

   Opposing counsel will docket pleadings as an ECF filer. Check the ECF page on the court's
web site www.ca6.uscourts.gov for additional information about ECF filing if you are not
familiar with it. The following forms are due by October 14, 2020.

                                   Appearance of Counsel
                     Appellee:     Disclosure of Corporate Affiliation
                                   Application for Admission to 6th Circuit Bar (if applicable)

   The Clerk's office cannot give you legal advice but if you have questions about the forms,
please contact the office for assistance.

                                                   Sincerely yours,

                                                   s/Ryan E. Orme
                                                   Case Manager
                                                   Direct Dial No. 513-564-7079

cc: Mr. Carmine Gennaro Iaccarino

Enclosure
     Case 3:20-cv-00342-CRS Document 22 Filed 09/30/20 Page 2 of 2 PageID #: 93




                OFFICIAL COURT OF APPEALS CAPTION FOR 20-6114




JOSEPH MATTHEW BYRDWELL

             Plaintiff - Appellant

v.

DOREEN SHOWALTER GOODWIN

             Defendant - Appellee
